 206DECISION OF NATIONAL LABOR RELATIONS BOARDthat the former strikers, not recalled, have been permanentlyreplaced or that their jobs have been abolished. Accordingly,we find that the former strikers who have not been reemployedare not entitled to reinstatement and are ineligible to vote inthe election.5[Text of Direction of Election omitted from publication.]Member Beeson took no part in the consideration of theabove Decision and Direction of Election.5 E. J. Kelley Company, et al., 98 NLRB 486, 488.PITTSBURGH STEAMSHIP DIVISION OF UNITED STATESSTEEL CORPORATIONandUNITED STEELWORKERS OFAMERICA, CIO, Petitioner. Case No. 8-RC-2039. April 91954SUPPLEMENTAL DECISION AND CERTIFI-CATION OF REPRESENTATIVESPursuant to a Decision and Direction of Election issued bythe Board herein on October 9, 1953,1 an election by secretballot was conducted, between October 30 and November 10,1953, under the supervision and direction of the RegionalDirector for the Eighth Region, among the employees in theunit found appropriate by the Board. Thereafter, a tallyof ballots was furnished the parties. The tally shows that ofapproximately 1,337 eligible voters, 1,309 cast ballots, ofwhich 700 were for the Petitioner, 92 were for the Inter-venor,2501were against both participating labor organiza-tions, 5 were void,and 11 were challenged.On November 16, 1953, the Intervenor filed timely objectionsto the conduct of the election. The Regional Director investi-gated the objections and issued a report on objections, onJanuary 29, 1954, recommending that the objections be over-ruled.3On February 23, 1954, the Intervenor filed exceptionsto the Regional Director's report.The Board has considered the Regional Director's report,the Intervenor's exceptions,and the entire record in the case,and finds that the objections do not raise substantial or ma-terial issues with respect to the election. Accordingly, theyare hereby overruled.1106 NLRB 1248.2 Seafarers' International Union of North America, Great Lakes District, AFL.3On February 1, 1954, the Intervenor requested the Regional Director to answer certaininterrogatories and to request the Employer to answer certain other interrogatories. OnFebruary 15, 1954, the Regional Director declined these requests, and on February 19,11954, the Intervenor appealed to the Board from the Regional Director's ruling. The appealishereby denied, as the Board's Rules and Regulations, as amended, do not provide forthe use of interrogatories in a proceeding of this nature.108 NLRB No. 43. KOHLER CO.207As we have overruled the Intervenor'sobjections, and asthe Petitioner has secured a majority of the valid votes castin the election, we shall certify the Petitioner as the repre-sentative of the employees involved.[The Board certified United Steelworkers of America, CIO,as the designated collective-bargaining representative of theemployees of the Employer in the unit found appropriate inthe Decision and Direction of Election herein.]Members Murdock and Beeson took no part in the consider-ation of the above Supplemental Decision and Certification ofRepresentatives.KOHLER CO.andEDWARD ERTELKOHLER CO.andVERNON L. BICHLER, ET AL.KOHLER CO.andKOHLER WORKERS' ASSOCIATION, AnIndependent Labor Organization(now affiliatedwith INTER-NATIONAL UNION, UNITED AUTOMOBILE, AIRCRAFT ANDAGRICULTURAL IMPLEMENT WORKERS OF AMERICA(KWA UAW-CIO, LOCAL 833)).Cases Nos.13-CA-960, 13-CA-1114,and 13-CA-1115. April 12, 1954DECISION AND ORDEROn October 20, 1953, Trial Examiner Eugene E. Dixon issuedhis Intermediate Report in the above -entitled proceedings, find-ing that the Respondent had engaged in and was engaging incertain unfair labor practices and recommending that it ceas.eand desist therefrom and take certain affirmative action, as setforth in the copy of the Intermediate Report attached hereto.The Trial Examiner further found that the Respondent had notengaged in certain other unfair labor practices alleged in thecomplaint,and recommended dismissal of those allegations.Thereafter, the Respondent, the General Counsel, and theCharging Parties filed exceptions to the Intermediate Reportand supporting briefs.The Board has reviewed the rulings made by the Trial Exam-iner at the hearing and finds that no prejudicial error was com-mitted. The rulings are hereby affirmed. The Board has con-sidered the Intermediate Report, the exceptions and briefs, andthe entire record in these cases and hereby adopts the find-'The Respondent and Charging Parties also requested oral argument. These requests aredenied as the record, including the exceptions and briefs, adequately presents the issues andthe positions of the parties.108 NLRB No. 41.